DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The response filed 01/08/2021 is acknowledged.
IN the claims filed 03/18/2020, claims 1-5, 7, and 9-10 are pending.
Claims 3-5 are cancelled herein.
Claims 1-2, 7, and 9-10 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Idris N. McKelvey on 03/24/2021.
Claims 3-5 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In light of the Examiner’s amendment above, the rejection of claims 3-5 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn. 
The rejection of claims 1, 3-5, 7 and 10 under 35 USC 103 over Blackburn, US 20120110751 A1 has been withdrawn upon reconsideration of the teachings of Blackburn in light of Applicant’s arguments. While Blackburn does teach methods including the step of forming a mixture comprising at least one dye precursor and a catalyst, where the catalyst may be aluminum zirconium glycinate, Blackburn does not teach the method including a step of adding an alkalizer to said mixture. The teachings of Blackburn would not have provided one skilled in the art motivation to modify the methods for preparation exemplified therein by adding alkalizer, e.g., ammonia, to a mixture of dye precursor and catalyst as required by the method of claim 1 with a reasonable expectation of success.  
The rejection of claims 1-5, 7, and 9-10 under 35 USC 103 over Blackburn, US 20120110751 A1 and Choisy, WO 2012175683 A2 has been withdrawn in light of Applicant’s arguments. Choisy teaches methods for dyeing including preparing an aqueous dye composition comprising one or more basifying agents (Choisy, e.g., pg. 29:13-25; claims 1-15). Choisy does not expressly teach a catalyzed dye system. Choisy does not teach a dyeing system comprising aluminum zirconium glycinate. Since Choisy does not teach a dyeing system comprising aluminum zirconium glycinate, the combined teachings of Blackburn and Choisy do not teach or fairly suggest modifying a mixture of dye precursor and aluminum zirconium glycinate with an alkalizing agent with a reasonable expectation of success. 


Conclusion
Claims 1-2, 7, and 9-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615